Memorandum by the Court. The claimant appeals from a decision of the Workmen’s Compensation Board which determined that there was "no employer-employee relationship. The hoard found that the claimant and one Ruping filed a written certificate of partnership and that they thereafter entered into a contract with John E. Wheeler to do carpentry work for him on houses being constructed; that on each house erected there was a separate contract and the agreed price was paid on a weekly basis. The board further found that the claimant furnished his own tools and made his own social security and income tax payments. These determinations were factual and there is substantial evidence in the record to sustain the findings. The circumstances that in a somewhat similar relationship the board found in favor of.the claimant is not decisive. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.